

image11.jpg [image11.jpg]
June 15, 2020 


Mr. Timothy Oliver
[***]


Dear Tim:


Welcome to NCR, a global technology company that runs the everyday transactions
that make your life easier.


With a global presence in 180 countries, our employees around the world offer a
broad perspective and range of skills that enable our customers to make every
customer interaction with their business an exceptional experience.


We are pleased to present you with this offer of employment at NCR. I am certain
you will be a key contributor to this organization. On behalf of my team, we
look forward to you joining us.


Employer (Legal Entity):
NCR Corp (the ‘Company’)


Position:
Chief Financial Officer


Job Grade:
This position is a Grade E6.


Reporting To:
Michael Hayford, President & Chief Executive Officer


Location:
Atlanta, GA


Start Date:
Your employment shall commence on July 13, 2020


Base Salary:
Your annual base salary will be $625,000.00 per year, commencing as of your
Start Date. The Company operates on a bi-weekly pay schedule. Payday is
scheduled five days following the close of each pay period. Your annual base
salary will be reviewed from time to time by the CEO to determine appropriate
increases, if any, and are subject to approval by the Compensation and Human
Resources Committee (the “Committee”) of the NCR Board of Directors.


Any decreases in base salary, other than as part of a base salary reduction
taken by a majority of the members of the Executive Leadership team, will permit
you to exercise the “good reason” clause as outlined below.
1

--------------------------------------------------------------------------------



Management Incentive Plan:


Effective upon your start date you will participate in NCR’s Management
Incentive Plan (“MIP”), subject to the terms of the MIP. The MIP is an annual
bonus program with a payout that varies based on NCR’s results, your
organization’s results, and your individual performance; it is payable in the
first calendar quarter following the plan year.


Your MIP target incentive opportunity will be not less than 150% of your annual
base salary (with a maximum potential payout equal to 2 times your target
incentive opportunity), where the payout will be based on performance goals
established by the CEO and approved by the Committee of the NCR Board of
Directors.


Your MIP payout for the 2020 plan year will be subject to pro-ration for the
partial service year and will be payable to you in or about March 2021. Please
note that the MIP guidelines are subject to change from time to time, which will
be determined at the discretion of the Committee. You must be employed by NCR at
the time of payment in order to be eligible to receive any bonus or incentive
payout from NCR.


Long Term Incentive (“LTI”) Equity Awards:
Subject to your acceptance of this offer by execution of this letter agreement,
the Committee will grant to you the following equity awards effective August 1,
2020:


•an option to purchase NCR shares with a grant date value equal to $2,000,000,
vesting in equal annual installments over three years (subject to your
employment with NCR through the applicable vesting date), having a seven-year
term and a strike price set at a 10% premium to the closing price (110% of
closing price) of NCR shares on the grant date, and such other terms as set
forth in NCR’s form of option award agreement (“Sign-On Option”); and


•Time-based Restricted stock units corresponding to NCR shares with a grant date
value equal to $2,000,000, vesting in equal installments over three years,
subject to your employment with NCR through the applicable vesting dates and
such other terms as set forth in NCR’s form of restricted stock unit award
agreement (“Sign-On RSU”);


You must electronically accept the award agreement associated with the award in
order to be eligible to receive its benefits. Upon a termination of employment
without Cause or for Good Reason (each as defined below), (x) the unvested
portion of each of the Sign-On Option, and the Sign-On RSU immediately shall
vest and (y) the Sign-On Option will remain exercisable until the earlier of the
first anniversary of the date that your employment terminates and the option
expiration date. Solely for purposes of the immediately preceding sentence:


•“Cause” means (1) your conviction for committing a felony under U.S. federal
law or the law of the state or country in which such action occurred, (2) your
willful and continued failure to perform substantially your duties with NCR or
any of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness) for a period of at least thirty (30) days after a
written demand for substantial performance is delivered to you by the NCR Board
of Directors, specifically identifying the manner in which the NCR Board of
Directors believes that you have not substantially performed your duties; (3)
your willful engaging in illegal conduct or gross misconduct which is




2

--------------------------------------------------------------------------------



materially and demonstrably injurious to NCR or (4) your material violation of
NCR’s Code of Conduct. For purposes of this provision, no act or failure to act,
on your part, shall be considered “willful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.


•“Good Reason” means any of the following events without your prior written
consent:
(1) the assignment to you of any duties inconsistent in any respect with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities or any other diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by NCR promptly after receipt of notice thereof given by you;
(2) NCR requiring you to be based at any office or location that is more than
forty (40) miles distant from the location of your principal place of employment
set forth herein; or (3) a material breach of this letter agreement or the grant
agreements with respect to the Sign-On Options, or the Sign-On RSU’s; provided,
however, that your termination of employment shall not be deemed to be for Good
Reason unless (x) you have notified NCR in writing describing the occurrence of
one or more Good Reason events within ninety (90) days of such occurrence, (y)
NCR fails to cure such Good Reason event within thirty (30) days after its
receipt of such written notice and (z) the termination of employment occurs
within 180 days after the occurrence of the applicable Good Reason event.


Effective for 2021 and beyond you will also be eligible to participate in NCR’s
Annual LTI Equity Award Program that typically occurs in February each year. The
annual equity award is expected to have a similar value to the initial equity
value and be comprised of grants of the same type and in the same proportion as
are awarded to other senior executives of NCR.


You must be a current employee of NCR on the applicable grant date in order to
be eligible to receive any NCR LTI equity award. Other award terms are set forth
in the plan governing these awards, and you must electronically accept the award
agreement each time one is made in order to be eligible to receive its benefits.


Executive Severance and Change-in-Control Benefits:
You will participate in and be subject to the terms of NCR’s Executive Severance
Plan and its Change-in-Control Severance Plan. You are accorded under the
Change-In-Control plan a “Tier I” benefit level upon joining NCR. For purposes
of the Executive Severance Plan, “Cash Severance” shall equal the sum of 1.5
times your base salary plus your target bonus, as set forth therein. To receive
any severance benefits you are required to execute NCR's standard form of
general release of all claims in a form reasonably acceptable to NCR, as set out
in the plans. Each plan is subject to amendment or termination by the Committee.


Employee Benefits:
You will be eligible for employee benefits on the terms generally provided by
NCR to its senior executives from time to time, including NCR’s annual Executive
Medical Exam Program, which currently provides up to $5,000 on an annual basis
for progressive, diagnostic analysis by NCR’s provider of choice, and the annual
Executive Financial Planning Program, which currently provides an annual taxable
reimbursement in an amount up to $12,000 for actual services


3

--------------------------------------------------------------------------------



incurred with respect to your tax and financial planning needs. Each of these
programs is subject to amendment or termination by the Committee.


Executive Relocation - Full Plan:


You will be eligible for Relocation plan category USA/Canada Domestic Package E
Homeowner
relocation benefits as outlined on the attached ‘Relocation Plan Summary’
document.


During the period before your relocation to the Atlanta area, NCR will provide
you with a transitional temporary living allowance not to exceed $5,000 per
month (before tax assistance; and not to exceed a period of twelve months) to
cover your duplicate housing costs incurred in Atlanta. This temporary living
allowance will be in addition to “relocation plan summary” benefits as described
below. Please note that under NCR’s Executive Relocation Program, any relocation
expenses paid or reimbursed by NCR will be subject to your full repayment in the
unlikely event of your voluntary resignation from NCR during the one-year period
following the last disbursement of relocation monies to you or paid on your
behalf.


Your acceptance of this offer will initiate your relocation process and a
Graebel Relocation Counselor will be in contact with you to discuss your
personal relocation needs. Meanwhile, please do not incur any relocation
expenses or initiate any relocation plans until you have discussed your
situation with your assigned Relocation Counselor. Further details of Relocation
Assistance are detailed in the ‘Repayment Plan Summary’ document.


Relocations represent a significant financial investment for the Company. In
recognition of this investment, under certain circumstances relocation expenses
are recoverable by the Company in accordance with the attached Relocation
Repayment Agreement. Please read the Relocation Repayment Agreement for detailed
provisions. It’s your responsibility to contact your manager to arrange for
repayment of the relocation funds within 30 days of your resignation, if you
resign within the repayment period. You will be required to sign and return the
Relocation Repayment Agreement before any relocation funds will be released or
paid on your behalf.


Vacation/Holidays:
Under the Company's vacation policy, you are entitled to receive twenty-five
(25) paid vacation days and six (6) federal holidays. Eligible vacation is
pro-rated your first year of service and is based on grade level or years of NCR
service, whichever provides the greater benefit.


The Company also provides six (6) Floating Holidays, which can be used at any
time during the year while recognizing customer and business needs. In the first
year of hire, the number of available floating holidays is prorated.


Additionally, the Company recognizes the following as paid holidays:
New Year's Day, Martin Luther King Jr. Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, and Christmas Day.


Legal Expenses:
The Company will reimburse you for up to $15,000 of reasonable, documented legal
fees you incur in connection with your review and acceptance of this letter
agreement and its attachments.


Other Terms and Conditions of Employment:
Your offer of employment described in this letter agreement is contingent upon
your acceptance of the terms and conditions of employment outlined in this
letter agreement (including
4

--------------------------------------------------------------------------------



Attachments A, B and C, each incorporated herein by reference and made a
constituent part of this letter agreement), and your passing of a background
check. Please note that the letter agreement, through Attachment C, contains
certain restrictive covenants concerning non-competition,
non-customer-solicitation and non-recruitment/hiring, where such provisions are
enforceable by law.


If you are in agreement with the terms of this letter agreement, including its
attachments, please sign in the space provided below.


This letter agreement supersedes and completely replaces any prior oral or
written communication concerning the subject matters addressed in this letter.
This letter agreement should not be construed or interpreted as containing any
guarantee of continued employment or employment for a specific term.


* * * * * *
Tim, we are very excited about the contributions, experience and knowledge you
can bring to NCR.


Sincerely,


NCR Corporation


By: /s/ Michael D. Hayford
Name: Michael D Hayford
Title: CEO & President
Date: June 17, 2020


Accepting this Offer of Employment:


By accepting and signing NCR’s offer of employment you certify to NCR that you
are not subject to a non-competition agreement with any company, person or
entity, nor to any other post-employment restrictive covenants, that would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as, or that you know to be,
confidential, proprietary or trade secret information of another company, nor in
any other way disclose confidential, proprietary or trade secret information
while employed by NCR.


You further acknowledge that this letter agreement, including its Attachments A,
B and C, sets forth the terms and conditions of your employment with NCR. The
employment relationship with NCR is by mutual consent (“Employment at Will”).
This means either you or NCR has the right to discontinue the employment
relationship with or without cause at any time and for any reason.


You acknowledge that you have read the foregoing information relative to NCR’s
conditions of
employment and understand that your employment offer is conditioned upon their
satisfaction.


Acknowledged and Agreed:


Timothy Oliver




/s/ Timothy Oliver Date: June 15, 2020
5

--------------------------------------------------------------------------------







Attachment A
NCR Corporation Employment Terms & Conditions


By accepting NCR’s offer of employment, I indicate my understanding of, and
agreement to, each of the following Employment Terms and Conditions (the
“Agreement”):


1.Conflicts of Interest. I will diligently perform and devote my entire working
time, abilities and efforts to performing my NCR job responsibilities. I will
refrain from performing work and providing services that (a) interfere or
conflict with my exercise of good business judgment in the best interests of NCR
when conducting NCR business, (b) occupy my attention to interfere with my NCR
job performance, or (c) otherwise violate NCR’s current and future conflict of
interest policies and requirements, including those set forth in NCR’s Code of
Conduct. Before engaging in any activity that may present a conflict of
interest, I understand that it is my responsibility to seek NCR’s approval.


2.Non-Disclosure of Confidential Information. Except as necessary for the
performance of my NCR job responsibilities or otherwise provided for in writing
by NCR (or “the Company”), I will not disclose, access, use, share, publish, or
in any other manner reproduce, in whole or in part, NCR’s Confidential
Information. “Confidential Information,” which includes trade secrets, means any
information not generally known or readily ascertainable by NCR’s competitors
and/or the public. Confidential Information includes, but is not limited to, the
proprietary information of NCR, its subsidiaries, business affiliates, vendors,
customers and clients, such as their financial records and projections,
inventions, company strategies, employee information, research, technology,
intellectual property rights, and information about pricing and customer
preferences. Information may constitute Confidential Information regardless of
whether it is written or unwritten, in hard copy or electronic form, and
regardless of whether it is specifically identified or labeled as “confidential”
(or with a similar term). Confidential Information does not include information
already in the public domain or information which has been dedicated to or
released to the public by NCR.


a) I acknowledge that unauthorized use or disclosure of NCR’s Confidential
Information can have a materially detrimental effect upon the Company and cause
irreparable harm, the monetary loss from which would be difficult, if not
impossible, to measure. Therefore, in addition to any other remedies available
to NCR, I agree that a grant of injunctive or other equitable relief for any
actual or threatened breach would be appropriate without the securing or posting
of any bond.
b) I understand that, notwithstanding my non-disclosure of Confidential
Information obligation, I am not prohibited from reporting possible violations
of the law to government agencies or from making disclosures to government
agencies that are protected by law (such as providing testimony and information
during a government investigation); and, I am not required to notify the Company
that I have made any such reports or disclosures. In response to a valid
subpoena, I may provide testimony or information about NCR, but I agree to
provide NCR notice in advance so that the Company may seek to quash the subpoena
or limit the disclosure, if appropriate. I also understand that this
non-disclosure provision does not interfere with, restrain, or prevent employee
communications with each other regarding wages, hours, or other employment terms
and conditions.




6

--------------------------------------------------------------------------------





3.Intellectual Property. “NCR Intellectual Property” or “NCR IP” means any and
all creations, inventions, methods or processes, designs, works of authorship,
information or materials, improvements, developments, or any other innovations
or technology that I, at any time during my employment at NCR (whether alone or
with any other person), discover, conceive, create, reduce to practice, produce,
make, or develop: (a) (i) with the use of or based on any NCR Confidential
Information or any supplies, equipment, property, or systems, or at any
facilities or on any property, of NCR, or (ii) that arises or results from my
employment or work at or for NCR or relates to any of its business, operations,
methods or processes, products (including software), services, or solutions
(collectively, “Technology”), and (b) all Intellectual property rights arising
or resulting therefrom (“IPR”). I agree and acknowledge that all Technology
shall be considered a “work made for hire” as provided under the United States
Copyright Act, 17 U.S.C. Section 101, et seq., and together with the IPR, is
exclusively owned by and the sole and exclusive property of NCR. I hereby
irrevocably assign to NCR all NCR IP. I will immediately disclose all Technology
to NCR in writing. I agree to provide NCR with all assistance reasonably
required to perfect and support NCR’s ownership and rights in, and to maintain,
protect, and enforce, its rights, title and interests in and to the NCR IP,
including signing any related documentation. I agree and acknowledge that,
except as provided by law, no remuneration, compensation, any other right or
obligation is or may become due to me in respect to my compliance with the terms
of this Paragraph.


4.Personal Information. I understand that NCR must collect, process and retain
certain personal data about me and my dependents, such as my home address,
personal contact information and social security number. Only to the extent
permitted by applicable law, NCR uses this information, and some cases discloses
it to third parties, to manage its business operations and carry out my work
relationship, including for purposes of providing compensation and employee
benefits, complying with government agency and legal requirements, responding in
the event of emergencies, and maintaining NCR systems and employee directory.


5.Prior Employment. I will not use during my NCR employment, disclose to NCR,
bring onto NCR’s premises, or access using NCR systems or equipment any trade
secret or other information that I am required to keep confidential relating to
my former employer(s).


6.Deduction, Withholding, and Repayment. NCR may deduct and withhold from my
compensation the value of any payroll overpayment and indebtedness owed by me to
the Company, to the extent permitted by law, or require that I repay any such
amounts; and, I agree to execute any documents that may be required by law to
authorize or memorialize NCR’s right to withhold, deduct or seek repayment for
any such indebtedness owed.


7.Background Verification. I understand that NCR’s offer of employment is
conditioned upon a completion of a background check (which may include a
criminal history check, confirmation of prior employment, credit check, and
confirmation of educational background), the results of which must be
satisfactory to the Company in its sole discretion. I agree to execute all
documentation and take all actions necessary for completion of the background
check. I understand that my offer of employment can be rescinded, or my
employment can be terminated, based on my background check results.


8.U.S. Employment Authorization. Verification of my authorization to work in the
United States is required for my position, and I understand that I must complete
a Form I-9, Employee Eligibility Verification, within the first three days of my
employment.








7

--------------------------------------------------------------------------------







9.NCR’s Code of Conduct. Ongoing compliance with NCR’s Code of Conduct,
including its provisions prohibiting conflicts of interest, is required. The
Company requires annual Code of Conduct training and that new hires complete
Code of Conduct training within the first 30 days of employment.


10.Agreement to Arbitrate All Employment-Related Claims. I acknowledge and agree
to abide by the terms of the Arbitration Agreement, and Class, Collective, and
Representative Action Waiver (Appendix A to this Agreement), the terms of which
are incorporated into this Agreement.


11.Non-Compete, Non-Solicit, Non-Hire/Recruit Agreement (“Post-Employment
Restrictive Covenants”). I acknowledge and agree to abide by the Post-Employment
Restrictive Covenants set forth in the Non-Compete, Non-Solicit and
Non-Recruit/Hire Agreement (Appendix B to this Agreement), the terms of which
are incorporated into this Agreement.


12.At-Will Employment. My NCR employment is terminable at will, which means that
NCR or I may end it at any time and without notice, cause or reason. Neither
this Agreement, nor any Company policy or statement (oral or written), confers
or will confer any express or implied contractual right to remain in NCR’s
employ. I understand that the Company can change the terms, conditions and
benefits of my employment without notice and that there is no guarantee of any
fixed term, condition or benefit of NCR employment.


13.No Prior Understandings or Oral Modifications. This Agreement supersedes and
replaces any prior statements or representations between the Parties relating to
its subject matter, and it may not be modified, changed, or waived, without the
Parties’ written consent.


14.Ongoing Obligations. Termination of the employment relationship, regardless
of reason or circumstances, does not terminate any of my ongoing obligations to
NCR including, without limitation, my promises regarding NCR Confidential
Information and NCR Intellectual Property.


15.Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016, I
acknowledge that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of the law; or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


16.Severability. If any provision of this Agreement is to any extent illegal,
otherwise invalid, or incapable of being enforced, such term will be excluded to
the extent of such invalidity or unenforceability; all other terms of this
Agreement will remain in full force in effect; and, to the extent permitted and
possible, the invalid or unenforceable term will be deemed replaced by a term
that is valid and enforceable and that comes closest to expressing the intention
of such invalid or unenforceable term.


17.Waiver. No waiver of satisfaction of a condition or nonperformance of an
obligation under this Agreement will be effective unless it is in writing and
signed by the party granting the waiver.


18.Choice of Law. This Agreement is governed by the laws of the State of Georgia
in the United States, without regard to its conflict-of-laws principles, except
for California employees, to whom California law applies.


19.Electronic Acceptance. This Agreement may be executed electronically or by
personal signature and is immediately binding upon electronic acceptance.
8

--------------------------------------------------------------------------------









ATTACHMENT B
Arbitration Agreement, and Class, Collective, and Representative Action Waiver
Addendum to Employment Agreement


You and NCR (collectively, the “Parties”) agree that any controversy or claim
arising out of or with respect to your employment with NCR will be resolved by
binding arbitration; the obligation to arbitrate will also extend to and
encompass any claims that you may have or assert against any NCR employees,
officers, directors, stockholders, or agents, its divisions, subsidiaries,
affiliated corporations, limited partnerships, predecessors, successors and
assigns (collectively, “NCR”). Notwithstanding the foregoing, the following
disputes and claims are not covered by this Arbitration provision and will
therefore be resolved in any appropriate forum as required by the laws then in
effect: claims for workers’ compensation benefits, unemployment insurance, or
state or federal disability insurance; claims for temporary or preliminary
injunctive relief (including a temporary restraining order) in aid of
arbitration or to maintain the status quo pending arbitration; and any other
dispute or claim that has been expressly excluded from arbitration by statute.
The Parties further agree that, in the event of a breach of this Agreement, NCR
or you may, in addition to any other available remedies, bring an action in a
Court of competent jurisdiction for equitable relief pending appointment of an
arbitrator and completion of an arbitration; and, in such instance, will not be
required to post a bond. If any portion of this Arbitration provision is held
unenforceable, it will be severed and will not affect the duty to arbitrate nor
any other part of this Agreement. In addition:


A.The Parties agree that any demand for arbitration will be filed within the
statute of limitations applicable to the claim or claims upon which arbitration
is sought or required, or the claim will be barred. Arbitration will be
conducted in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (available at www.ADR.org) to
the extent not inconsistent with the terms of this Agreement. The arbitrator
will allow discovery in the form of: (1) the mutual exchange of documents (as
defined under the Federal Rules of Civil Procedure) pertaining to the claim
being arbitrated and for which there is a direct and demonstrable need; and (2)
up to three depositions by each party. Upon good cause shown, in a personal or
telephonic hearing, the arbitrator may allow additional, non-burdensome
discovery. The arbitrator will balance the likely importance of the requested
materials with the cost and burden of the discovery sought, and when
disproportionate, the arbitrator may deny the request(s) or require that the
requesting party advance the reasonable cost of production to the other side.
Issues of arbitrability will be determined in accordance with the U.S. federal
substantive and procedural laws relating to arbitration; in all other respects,
this Agreement will be governed by the laws of the State of Georgia in the
United States, without regard to its conflict-of-laws principles, and the
arbitration will be held in the metropolitan Atlanta, Georgia area, with the
exception of employees who primarily reside and work in California, for whom
arbitration will be held in California, and with respect to controversies
arising in California, to which California law will apply. The arbitration will
be held before a single arbitrator who is an attorney having at least five years
of experience in employment law. The arbitrator’s decision and award will be
written, final and binding and may be entered in any court having jurisdiction.
The Parties agree that nothing in this Agreement relieves them from any
obligation they may have to exhaust certain administrative remedies before
arbitrating any claims or disputes under this Agreement. Each party will bear
its own attorney fees associated with the arbitration; other costs, and the
expenses of the arbitration, will be borne as provided by the rules of the
American Arbitration Association.

9

--------------------------------------------------------------------------------



B. Class, Collective and/or Representative Action Waiver. To the maximum extent
permitted by law: (i) all claims under this Agreement must be brought in each
Party’s individual capacity, and not as a plaintiff or class member in any
purported class, collective or representative proceeding; (ii) no claims may be
brought or maintained on a class, collective or representative basis either in
Court or in arbitration, notwithstanding the rules of the arbitral body; (iii)
such claims will be decided on an individual basis in arbitration pursuant to
this Agreement; and (iv) the Parties expressly waive any right with respect to
any covered claims to submit, initiate, or participate as a plaintiff, claimant
or member in a class action or collective action, regardless of whether the
action is filed in arbitration or in court. Claims may not be joined or
consolidated in arbitration with disputes brought by or against other
individual(s), unless agreed to in writing by the Parties (you, NCR, and the
other individual(s) or entities). Any issue concerning the validity of this
class, collective or representative action waiver, and whether an action may
proceed as a class, collective or representative action, must be decided by a
Court, and an arbitrator will not have authority to consider the issue of the
validity of this waiver or whether the action may proceed as a class, collective
or representative action. If, for any reason, this class, collective and/or
representative action waiver is determined to be unenforceable, then the class,
collective or representative claim may proceed only in a Court of competent
jurisdiction and may not be arbitrated. No arbitration award or decision will
have any preclusive or estoppel effect as to issues or claims in any future
dispute.




THE PARTIES ACKNOWLEDGE THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHT
THAT THEY MAY HAVE TO A JURY TRIAL.
























































10

--------------------------------------------------------------------------------



ATTACHMENT C
Non-Compete, Non-Solicit, and Non-Recruit/Hire Agreement
Addendum to Employment Agreement


A.Acknowledgement. Pursuant to your employment with NCR (or “the Company”), you
will have access to, and knowledge of, certain NCR confidential information
(including, without limitation, trade secrets and information about NCR’s
business, operations, customers, employees, and industry relationships) not
known to, or readily ascertainable by, the public and NCR’s competitors and that
gives the Company a competitive advantage (“Confidential Information”). You
acknowledge that, whether for your own benefit or the benefit of others, any
unauthorized use, transfer, or disclosure of NCR’s Confidential Information can
place NCR at a competitive disadvantage and cause damage, financial and
otherwise, to its business. You further acknowledge that, because of your access
to and knowledge of NCR’s Confidential Information, you will be in a position to
compete unfairly with the Company following the termination of your employment.


B.Post-Employment Restrictive Covenants. For the purpose of protecting NCR’s
business interests, including the Confidential Information, goodwill and stable
trained workforce of the Company, you agree that, for a 12-month period after
the termination of your NCR employment (the “Restricted Period”), regardless of
the reason for termination, you will not, without the prior written consent of
NCR’s Chief Executive Officer:


1.Non-Recruit/Hire — Directly or indirectly (including, without limitation,
assisting third parties) recruit, hire or solicit, or attempt to recruit, hire
or solicit any employee of NCR to terminate his or her employment with NCR, or
refer any such employee to anyone outside of the Company for the purpose of that
employee’s seeking, obtaining, or entering into an employment relationship or an
agreement to provide services;
2.Non-Solicitation — Directly or indirectly (including, without limitation,
assisting third parties) solicit or attempt to solicit the business of any NCR
customers or prospective customers with which you had Material Contact (as
defined below) during the last 2 years of your NCR employment for purposes of
providing Competing Products/Services (as defined below).
3.Non-Competition —Perform services, directly or indirectly, in any capacity
(including, without limitation, as an employee, consultant, contractor, owner or
member of a board of directors) (i) of the type conducted, authorized, offered,
or provided by you on behalf of NCR during the 2 years prior to termination of
your NCR employment; (ii) in connection with Competing Products/Services (as
defined below) that are similar to or serve substantially the same functions as
those with respect to which you worked during the 2 years prior to termination
of your NCR employment or about which you obtained trade secret or other
Confidential Information; and (iii) on behalf of (A) a Competing Organization
(as defined below) named in NCR’s Competing Organization List, or (B) for
entities or individuals not on the Competing Organization List, within the
geographic territories (including countries and regions, if applicable, or
types, classes or tiers of customers if no geographic territory was assigned to
you) where or for which you performed, were assigned, or had responsibilities
for such services during the 2 years preceding your termination; in view of your
executive and global responsibilities, your territory for purposes of this
Agreement is deemed to be the world.


11

--------------------------------------------------------------------------------



C. Definitions. The following definitions apply to your Post-Employment
Restrictive Covenants:


1.“Material Contact” means the contact between you and each customer or
prospective customer (a) with which you dealt on behalf of NCR, (b) whose
dealings with NCR were coordinated or supervised by you, (c) about whom you
obtained confidential information in the ordinary course of business as a result
of your association with NCR, and/or (d) who receives products or services
authorized by NCR, the sale or provision of which, with regard to prospective
customers, results, resulted, or would have resulted in compensation,
commissions, or earnings for you within the 2 years prior to the date of your
termination;


2.“Competing Products/Services” are any products, services, solutions,
platforms, or activities that compete, directly or indirectly, in whole or in
part, with one or more of the products, services or activities produced,
provided or engaged in by NCR (including, without limitation, products, services
or activities in the planning or development stage during your NCR employment)
at the time of your separation from NCR and during the 2 years prior to
termination of your NCR employment; and


3.“Competing Organization” is any person, business or organization that sells,
researches, develops, manufactures, markets, consults with respect to,
distributes and/or provides referrals regarding one or more Competing
Products/Services.


4.The NCR “Competing Organization List,” which the Company updates from time to
time and which is available on the NCR HR intranet, or from the NCR Law or Human
Resources Departments upon request, provides examples of companies that, as of
the date of the List’s publication, meet the definition of Competing
Organization in the subparagraph directly above. However, the Competing
Organization List is not intended to be exhaustive and persons, businesses or
organizations not listed there may constitute Competing Organizations for
purposes of this Agreement. Any changes to the Competing Organization List
during the twelve months following your termination (or such longer time if the
tolling provision below takes effect) shall be deemed to be a part of this
Agreement and incorporated herein.


5.All references to “NCR employment” refer to your employment by NCR (or, if
different, to an affiliate or subsidiary of NCR) and will also be deemed to
include your employment, if any, by any company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “2 years prior to the termination of your NCR employment” may include both
time as an NCR employee and time as a Retalix Ltd or Digital Insight employment.


D. Consideration. You acknowledge that you would not received the benefits and
consideration provided under this Agreement but for your consent to abide by the
Post-Employment Restricted Covenants, and your agreement to the same is a
material component of the consideration for this Agreement and your NCR
employment.


E. Remedies. You agree that, if you breach any of the provisions of the
Post-Employment Restricted Covenants: (i) NCR will be entitled to all of its
remedies at law or in equity, including but not limited to money damages and
injunctive relief; and (ii) NCR will also be entitled to an accounting and
repayment from you of all profits, compensation, commissions, remuneration or
benefits that you (and/or the applicable Competing Organization) directly or
indirectly have realized or may realize as a result of or in connection with any
breach of these covenants, and such remedy will be in addition to and not in
limitation of any injunctive relief or other rights or remedies to which NCR may
be entitled at law or in equity.


12

--------------------------------------------------------------------------------



F. Subsequent Employment. You agree that, while employed by NCR and for 1 year
thereafter, you will communicate the contents of this Non-Compete, Non-Solicit,
and Non-Recruit/Hire Agreement to any person, firm, association, partnership,
corporation or other entity which you intend to become employed by, contract
for, associated with or represent, prior to accepting and engaging in such
employment, contract, association and/or representation.


G. Tolling. You agree that the Restricted Period will be tolled and suspended
during and for the pendency of any violation of its terms and for the pendency
of any legal proceedings to enforce any of the covenants set forth in this
Agreement and that all time that is part of or subject to such tolling and
suspension will not be counted toward the 12-month duration of the Restricted
Period.


H. Reasonable and Necessary. You agree that the Post-Employment Restrictive
Covenants set forth in this Agreement are reasonable and necessary for the
protection of NCR’s legitimate business interests, that they do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of NCR, that they contain reasonable limitations as to time and scope
of activity to be restrained, that they do not unduly restrict your ability to
earn a living, and that they are not unduly burdensome to you.


I. Severability. Each clause of this Agreement constitutes an entirely separate
and independent restriction and the duration, extent and application of each of
the restrictions are no greater than is necessary for the protection of NCR’s
interests. If any part or clause of this Agreement is held unenforceable, it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law; provided, however, that to the extent such
invalid provision can be rendered valid by modification, you agree that the
court or tribunal shall so modify such provision to render it valid and
enforceable to the fullest extent permitted by law.


J. Choice of Law. This Agreement is governed by the laws of the State of Georgia
in the United States, without regard to its conflict-of-laws principles.


K. For California Employees Only. This Agreement’s Non-Competition,
Non-Solicitation, and Non-Recruit/Hire restrictions do not apply to you if,
following the termination of your NCR employment, you reside or work in
California. Notwithstanding the foregoing, you are and will continue to be
prohibited from any unauthorized use, transfer, or disclosure of the Company’s
Confidential Information, including trade secrets, pursuant to the California
Trade Secrets Act, the U.S. Defend Trade Secrets Act of 2016, your
confidentiality and non-disclosure agreements with NCR, and any other applicable
federal, state and common law protections afforded proprietary business and
trade secret information.


NOTE: Please print or save a copy for your files.
[***executive relocation program summary redacted]
13